          Case 1:20-cv-03261-RDM Document 31 Filed 12/10/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 LISA M. MONTGOMERY,
                         Plaintiff,
                 v.                                         Civil Action No. 20-3261 (RDM)
 WILLIAM P. BARR, et al.,
                         Defendants.


                                              NOTICE

       Pursuant to the Court’s instructions on a telephonic conference held today, December 10,

2020, Defendants hereby notify the Court and Plaintiff that Defendants do not oppose Plaintiff’s

Motion for Expedited Leave of Court to File a Supplemental Complaint (Dkt. 29) on any basis

other than that the motion for leave is futile.


Dated: December 10, 2020                          Respectfully submitted,


                                                  TIMOTHY A. GARRISON
                                                  United States Attorney
                                                  Western District of Missouri

                                                  JEFFREY RAY
                                                  Deputy United States Attorney
                                                  Western District of Missouri

                                                  BRIAN P. CASEY
                                                  Chief, Appellate Division
                                                  Western District of Missouri

                                                  /s/ Alan T. Simpson
                                                  ALAN T. SIMPSON, Missouri Bar #65183
                                                  Assistant United States Attorney
                                                  Western District of Missouri
                                                  Special Assistant United States Attorney
                                                  District of Columbia

                                                  – and –
         Case 1:20-cv-03261-RDM Document 31 Filed 12/10/20 Page 2 of 2




                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            District of Columbia

                                            DANIEL F. VAN HORN
                                            Chief, Civil Division
                                            District of Columbia

                                             /s/ Johnny Walker
                                            JOHNNY H. WALKER, D.C. Bar #991325
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, District of Columbia 20530
                                            Telephone: 202 252 2575
                                            Email: johnny.walker@usdoj.gov

                                            Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system.


                                                     /s/ Alan T. Simpson
                                                     Assistant United States Attorney
